Exhibit 10.2



2015 Salaries, Bonus Targets and Equity Awards
Name and Title
2015 Salary
Bonus Target*
Stock Options
Restricted Stock Unit Awards
Charles J. Link, Jr., M.D.
$640,700
60
%
143,000


45,000


Chairman of the Board and Chief
Executive and Scientific Officer
Nicholas N. Vahanian, M.D.
$531,800
50
%
81,000


25,000


President and Chief Medical Officer
W. Jay Ramsey, M.D., Ph.D.
$345,800
35
%
24,800


7,800


Clinical and Regulatory Affairs Officer
Brian Wiley
$319,600
30
%
23,400


7,400


Vice President of Business Development
 
 
 
 
 
* Bonus Targets listed as percentage of 2015 Base Salary
 
 
 
 
 







